DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE PROCESSING APPARATUS AND METHOD AND STORAGE MEDIUM FOR TRANSMITTING DATA TO TRANSMISSION DESTINATION BASED ON DESTINATION AND IDENTIFICATION FROM MOBILE TERMINAL --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Thinh V. Nguyen on 03/16/2021.

5.        The claims of the application have been amended as follows: 
           14. (currently amended) An image processing apparatus comprising:   
           a communicator that receives, a first destination and first identification information from a first mobile terminal, wherein the communicator receives a second destination and second identification information from a second mobile terminal; and 
           a controller that sets the first destination received by the communicator as a transmission destination of one transmission job, 
           wherein the controller performs the one transmission job for transmitting, in multicast transmission, data to the transmission destination of the one transmission job, the transmission destination including a plurality of destinations, and
           wherein the controller determines, based on at least the received first identification information and the received second identification information, whether or not to add the received second destination to the one transmission destination of the transmission job to which the received first destination has been set. 

           16. (currently amended) The image processing apparatus 
            a display that displays a confirmation screen; -2-Aimendment for Application No.: 15/698,049 Attorney Docket: 10167551US01 
            wherein in a case that the  controller determines to add the received second destination to the transmission destination of the one transmission job in which the received first destination has been set, the display displays a first confirmation screen, and 
one transmission job in which the received first destination has been set, the display unit displays a second confirmation screen different from the first confirmation screen. 

           19. (currently amended) The image processing apparatus according to claim 16. wherein, in accordance with a user operation received in a state that the first confirmation screen is displayed. the image processing apparatus becomes the state that the first destination and the second destination are set to the one transmission job. 
 
            20. (currently amended) The image processing apparatus according to claim 14, further comprising: 
            a scanner that scans an image of a document to generate image data; and 
            a transmitter that transmits the image data generated by the scanner to the transmission destination by performing the one transmission job by the controller.
  
            28. (currently amended) A method for controlling an image processing apparatus includes a controller and a communicator, the method comprising: 
            receiving, by the communicator, a first destination and first identification information from a first mobile terminal;
wherein receiving, by the communicator, a second destination and second identification information from a second mobile terminal; 
            setting, by the controller, the first destination received by the communicator as a transmission destination of one transmission job;
             performing, by the controller, the one the transmission destination of the one transmission job, the transmission destination including a plurality of destinations; and 
            determining, by the controller, based on at least the received first identification information and the received second identification information, whether or not to add the received second destination to the transmission destination of the one transmission job to which the received first destination has been set.

(End of amendment)

Allowable Subject Matter
6.         Claims 14, 16-20, 28, 30-31 are allowed.

                                            REASONS FOR ALLOWANCE
7.         The following is an examiner’s statement of reasons for allowance: 
            The independent claim 14 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, an image processing apparatus having a communicator that receive, a first & second destinations and first & second  “wherein the controller determines, based on at least the received first identification information and the received second identification information, whether or not to add the received second destination to the one transmission destination of the transmission job to which the received first destination has been set”, in combination with all other limitations as claimed in independent claim 14.
           The other independent claim 28 recites essentially the same subject matters as claim 14 and are therefore allowable for at least same reasons.
           The dependent claims 16-20, 30-31, depend either directly or indirectly from claim 14, and are therefore allowable for at least the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	  a. US Pub 2016/0124692              c. US Pub 2008/0137152
             b. US Pub 2007/0285709              d. US Pub 2006/0017965

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674